DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/28/2022 amended claim 1.  Claims 1-18 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Objections
Claims 5, 10, and 18 are objected to because of the following informalities: “solid-state” on claims 5, 10, and 18.  Claim 1 has been amended to remove “solid-state” from the light source limitation.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “reflect plate” on claim 14.  It appears that “reflection plate” is intended. Appropriate correction is required.
Claims objected to because of the following informalities:  “a phosphor plate” on claim17.  It appears that “the phosphor plate” is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Akiyama (US 20150301438 A1).
Regarding claim 1, Akiyama teaches a light source device (2b; Fig. 6) comprising: a light source (21B); a convex lens (23a) that collects light from the light source (21B); a first retardation plate (28a) that changes a polarization direction of light from the convex lens (23a) to make a ratio of p-polarization and s-polarization components of the light constant under control; a dichroic mirror (25A; [0075]) that separates the light from the first retardation plate (28a) according to the polarization direction; a phosphor plate (27) that converts light reflected by the dichroic mirror (25A); a condenser element (29a/b) that collects light transmitted through the dichroic mirror (25A); a second retardation plate (28b) that converts linearly polarized light into circularly polarized light; and a reflection plate (30e) that reflects light transmitted through the condenser element (29a/b), wherein, the second retardation plate (28b) is disposed between the dichroic mirror (25A) and the reflection plate (30e), and the light reflected by the reflection plate (30e) enters into the condenser element (29a/b) as diffused light ([0135]).  
Regarding claim 4, Akiyama further teaches an illumination optical system (40) that collects light from the light source device (2b) and illuminates a to-be-illuminated region with the light; an image forming element (4R/G/B) that forms an image according to a video signal; and a projection lens (6) that magnifies and projects the image formed by the image forming element (4R/G/B).  
Regarding claim 12, Akiyama further teaches the second retardation plate (28b) converts linearly polarized light which is transmitted through the dichroic mirror (25A) into circularity polarized light ([0144]).  
Regarding claim 13, Akiyama further teaches the second retardation plate (28b) is disposed between the dichroic mirror (25A) and the reflection plate (30e; Fig. 6).  
Regarding claim 14, Akiyama further teaches the dichroic mirror (25A) reflects light which is reflected by the reflection plate (30e; Fig. 6; [0144]-[0149]).  
Regarding claim 17, Akiyama further teaches a phosphor plate (27), wherein the dichroic mirror (25A) separates the light into first light and second light, and the phosphor plate (27) converts the first light (Fig. 6).  
Regarding claim 18, Akiyama further teaches the solid-state light source (21B) emits blue light (BL’/), and the phosphor plate (27) converts the blue light into yellow light (YL; Fig. 6).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view Motohiro (“Thin Film Retardation Plate by Oblique Deposition,” Appl. Opt., Vol. 28, No. 3, pp. 2466-2482, 1989).
Regarding claims 2 and 3, Akiyama does not teach each of the first and the second retardation plate is one of a thin-film retardation plate that uses birefringence due to oblique vapor deposition and a microstructural retardation plate that uses birefringence due to a microstructure.
Wave plates manufacturing by oblique deposition of a thin film by physical vapor deposition is known to produce a film having birefringent properties (see, e.g., Motohiro and Taga, “Thin Film Retardation Plate by Oblique Deposition,” Appl. Opt., Vol. 28, No. 3, pp. 2466-2482, 1989).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the oblique deposition of thin film to manufacture wave plates; because it is a proven technology and it reduces undue experimentation.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Sheng (US 20160077419 A1).
Regarding claim 8, Aikiyama further teaches the reflection plate (30e) being diffusive and reflective.
 Akiyama does not teach a second diffusion plate between the condenser element (29a/b) and the second retardation plate (28b), the second diffusion plate being configured to diffuse the light collected by the condenser element.
Sheng teaches diffusion plate (518) between the dichroic mirror (506) and the retardation plate (508), the second diffusion plate being configured to diffuse the light collected by the dichroic mirror (506; Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Akiyama with Sheng such that the second diffusion plate between the condenser element and the second retardation plate, the second diffusion plate being configured to diffuse the light collected by the condenser element; because the fly-eye diffusor provides a desired distribution profile.
Regarding claim 9, neither Akiyama nor Sheng teaches a width of the second retardation plate is less than a width of the second diffusion plate.
Lacking criticality to the functioning of the invention, it would have obvious to a person of ordinary skills in the art at the time of the invention to have a width of the second retardation plate is less, e.g., .00001% less, than a width of the second diffusion plate.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Tanaka ‘903 (US 20120133903 A1).
Regarding claim 10, Akiyama does not teach a mirror configured to reflect light from the solid-state light source (21B) toward the first retardation plate (28a).
Tanaka ‘903 teaches a mirror (11, 12, 13) configured to reflect light from the solid-state light source (3, 4) 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Akiyama with Tanaka ‘903 such that the mirror reflects light from the solid-state light source toward the first retardation plate because it allows increasing number of light sources thereby increasing brightness.
Regarding claim 11, the combination of Akiyama and Tanaka ‘903 consequently results in the mirror (11, 12, 13 of Tanaka ‘903) configured such that the reflected light focuses between the mirror (11, 12, 13 of Tanaka ‘903) and the first retardation plate (28a of Akiyama).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama.
Regarding claims 5 and 15, Akiyama further teaches a collimating lens (23b) between the first retardation plate (28a) and the solid-state light source (21B).  
Akiyama does not teach the collimating lens (23b) between the first retardation plate (28a) and the dichroic mirror (25A).
Having the collimating lens (23b) between the first retardation plate (28a) and the dichroic mirror (25A) does not change or affect the principle of operation of the system in anyway.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Akiyama such that the collimating lens (23b) between the first retardation plate (28a) and the dichroic mirror (25A).; because rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Tanaka ‘232 (US 20140293232 A1).
Regarding claims 6 and 16, Akiyama does not teach a first diffusion plate between the collimating lens (23b) and the dichroic mirror (25A), the first diffusion plate being configured to diffuse the light collimated by the collimating lens.
Tanaka ‘232 teaches a first diffusion plate (28) between the collimator (27), and the dichroic mirror (29; Fig. 2-4), the first diffusion plate being configured to diffuse the light collimated by the collimating lens (27).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Akiyama and Tanaka ‘232; because it improves light distribution uniformity on the target.
Regarding claim 7, neither Akiyama nor Tanak ‘232 teaches a width of the first retardation plate is less than a width of the first diffusion plate.
Lacking criticality to the functioning of the invention, it would have obvious to a person of ordinary skills in the art at the time of the invention to have a width of the first retardation plate is less, e.g., .0001% less, than a width of the first diffusion plate.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882